MEMORANDUM **
Mr. Gevorg Khachikyan (Khachikyan) is seeking asylum and withholding of removal from Armenia and Iran. Khachikyan also seeks withholding of removal from Armenia under the Convention Against Torture. Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, Dec. 10, 1984, S. Treaty Doc. No. 100-20 (1988), 1465 U.N.T.S. 113. The Immigration Judge (IJ) denied Khachikyan’s claims because he was not persecuted on account of a protected ground and did not satisfy the burden of proof for withholding under the Convention Against Torture. The Board of Immigration Appeals (BIA) affirmed without opinion.
Khachikyan argues that his persecution in Armenia was on account of his nationality and political opinion. The record supports the IJ’s determination that Khachikyan was harassed and attacked because he resisted criminal extortion, not because of his political opinions or nationality. Criminal extortion does not make Khachikyan eligible for asylum. See 8 U.S.C. § 1101(a)(42)(A) (2006).
Khachikyan’s failure to meet the more lenient requirements for asylum forecloses withholding of removal from Armenia. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Khachikyan is not eligible for withholding of removal under the Convention Against Torture because he failed to demonstrate that “it is more likely than not that he ... would be tortured if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2) (2008). The IJ found that Khachikyan’s persecution was not inflicted at the instigation, with the consent or acquiescence of a public official.
Finally, Khachikyan’s claim for asylum and withholding of removal from Iran is without basis. Khachikyan is an Armenian Christian and the IJ found that Armenian Christians in Iran are not currently subject to persecution, that Khachikyan has traveled safely to and from Iran on past occasions and that he has family in Iran.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.